Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 1 of 42 Page ID
                                 #:38575




                ATTACHMENT C
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 2 of 42 Page ID
                                 #:38576



                           ORR Juvenile Coordinator Report

                                     Table of Contents

     I.   Introduction….…………………………………………………………………………………………………………… 1
    II.   Year in Review / Overview………………………………………..……………….………………………… 1-12
                   a. Family Reunification Process………………………………………………………………. 1-4
                   b. Services while in Custody…………………………….……………………………………. 4-11
                   c. Legal Services and Child Advocacy……………….…………………………………. 11-12
   III.   ORR Policies and Other Agency Guidance………………………….………………………………. 12-19
   IV.    Demographics of UAC……..……………………....………………………………………………….….…. 19-26
                   a. ORR Capacity, Referrals, Census and Discharges…………………………….. 19-21
                   b. Demographics of UAC Referred to ORR………………….………………………. 21-26
    V.    Special Populations………..………………………………………………………………………………….. 26-34
                   a. Placement Types……………………………………………..…………………………….. 26-30
                    b. Notice of Placement…………….…………………………..……………………………. 30-31
                    c. UAC Appeals of More Restrictive Placement Decision………………...... 31-32
                    d. Services Provided…………………………………………………………………………… 32-34
                    e. Special Populations Updates…………………………………………………………....… 34
   VI.    Juvenile Coordinator Site Visits………………………..……………………………………………….. 34-39
   VII.   Summary….....………………………………………………………………..……………………………………….. 40
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 3 of 42 Page ID
                                 #:38577




                              ORR JUVENILE COORDINATOR ANNUAL REPORT

                                                 July 1, 2020

                             Aurora Miranda-Maese, ORR Juvenile Coordinator



                                               Introduction

 This is the first annual report for the Office of Refugee Resettlement submitted by the Juvenile
 Coordinator to The Honorable Dolly Gee. This report is submitted in accordance with Paragraph 30 of the
 Flores Settlement Agreement (FSA) and this Court’s July 27, 2018 Court Order, in addition to the Court’s
 Order on April 24, 2020. Pursuant to the April 24, 2020 Court Order, the Juvenile Coordinators were
 directed to file an annual report by July 1, 2020.

 The U.S. Department of Health and Human Services (HHS), Administration for Children and Families, Office
 of Refugee Resettlement (ORR) required a consultant to serve as a Juvenile Coordinator under the Flores
 Settlement Agreement, which is the subject of enforcement actions before Your Honor. The role of the
 Juvenile Coordinator is to review, assess, and report to ORR and the court-appointed Special Master and,
 when necessary, the Court on compliance with the terms of Paragraph 28A of the Flores Settlement
 Agreement. The undersigned was hired as the ORR Juvenile Coordinator under contract, beginning on
 December 18, 2018.

 This report documents ORR services, processes, and policies throughout various departments. The report
 also summarizes the Juvenile Coordinator’s site visits to the various shelters from June 1, 2019 through
 May 31, 2020.


                                      Year in Review / Overview

 Family Reunification Process
 The Office Refugee Resettlement (ORR) has policies and procedures to ensure that it makes continual
 efforts to unify unaccompanied alien children (UAC) in ORR custody and care with approved sponsors in
 a safe and timely manner. ORR evaluates each child’s case and bases release decisions on child welfare
 principles and the best interest of the child standard. As required by statute, qualified sponsors must be
 capable of providing for the child’s physical and mental well-being.

 ORR’s safe and timely release process involves several steps, including: the identification of potential
 sponsors; processing of the sponsor’s application; interviews; assessment of sponsor suitability, including
 verification of the potential sponsor’s identity and relationship to the child (if any); background checks; in
 some cases, home studies; and post-release case planning.


                                                       1
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 4 of 42 Page ID
                                 #:38578


 After UAC enter ORR custody, care provider staff arrange contact with their parents, legal guardians, or
 relatives, and the process of identifying a suitable sponsor begins. The vast majority of sponsors are
 parents or close relatives living in the United States.

 ORR releases UAC to approved sponsors in the following order of preference:

        Category 1: Parent or legal guardian, including qualifying step-parents who have legal or joint
         custody of the child or teen.

        Category 2A: An immediate relative— a brother, sister, grandparent, or other relative (aunt,
         uncle, first cousin) who previously served as the UAC’s primary caregiver. This includes biological
         relatives, relatives through legal marriage, and half-siblings.

        Category 2B: An immediate relative—including aunt, uncle, or first cousin who was not previously
         the UAC’s primary caregiver. This includes biological relatives, relatives through legal marriage.

        Category 3: Distant relatives or unrelated individuals.

        Category 4: This category is utilized for UAC with no identified sponsor.

 A child’s sponsorship category may be fluid as new potential sponsors are identified or potential sponsors
 withdraw from the process and other individuals are identified as potential new sponsors. For example, a
 category 3 sponsor may begin the process but later withdraw. Unless another sponsor is located, the
 UAC’s sponsorship status will be designated as category 4. Upon locating a new sponsor, the sponsorship
 designation will change to the new sponsor’s category (i.e. Category 1, 2A, 2B, or 3). The fluidity of
 sponsorship is unique to each child. Where ORR is aware of multiple potential sponsors, ORR may work
 concurrently with all of the multiple sponsors on the family reunification process with the intentions of
 furthering efforts at safe and timely release of the UAC despite the possible withdrawal of a sponsor.

 Within 24 hours of identifying a potential sponsor, the child’s Case Manager at the ORR-funded care
 provider facility sends the Family Reunification Packet (FRP) to the potential sponsor. The Case Manager
 assists the potential sponsor in completing the FRP, which includes an application, sponsor declaration,
 and, if applicable, an authorization for release of information and letter of designation for care of the
 child. The potential sponsor must also provide documentation proving identity, immigration status or
 United States citizenship, address, and their relationship to the child. All of this documentation is used as
 part of the overall sponsor assessment process.

 The Case Manager also assesses each potential sponsor’s ability to provide for the physical and mental
 well-being of the UAC through the sponsor assessment and interview. The assessment determines the
 potential sponsor’s strengths, resources, risk factors and special concerns within the context of the child’s
 own needs, strengths, risk factors, and relationship to the potential sponsor.

 As part of the family reunification process, the potential sponsor should attend a presentation known as
 the Legal Orientation Program for Custodians. The program is managed by the Office of Legal Access
 Programs, within the Executive Office for Immigration Review at the U.S. Department of Justice. The
 purpose of this program is to inform potential sponsors of their responsibilities in ensuring the child’s
 appearance at all immigration proceedings, as well as protecting the child from mistreatment,
 exploitation, and trafficking, as provided under the Trafficking Victims Protection Reauthorization Act of

                                                      2
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 5 of 42 Page ID
                                 #:38579


 2008 (TVPRA of 2008), see 8 U.S.C. 1232. The program also provides information about pro bono
 immigration legal services available for the child.

 Background Checks
 ORR requires a criminal public records check and a sex offender registry check of all potential sponsors,
 their adult household members, and adult caregivers identified in the sponsor care plan. Fingerprint-
 based background checks and/or child abuse and neglect checks may also be required.

 To begin the background check process, the potential sponsor, adult household members, and adult
 caregivers identified in the sponsor care plan must provide a copy of a valid government-issued photo
 identification. Those undergoing a fingerprint-based background check must also provide a completed
 Authorization for Release of Information form and submit their fingerprints.

 The type of background checks performed on a potential sponsor and their adult household members is
 dependent in part on the potential sponsor’s relationship, if any, with the child. All Category 2B and 3
 potential sponsors (that is, those who are not related to the UAC, who are non-immediate family members
 or certain close relatives who have never previously served as the UAC’s primary caregiver) must be
 fingerprinted.

 In addition, Category 1 and 2A potential sponsors (such as parents, step-parents, close relatives), non-
 sponsor adult household members, and adult caregivers identified in the sponsor care plan could be
 subject to fingerprinting under certain circumstances, such as when specific risks to the UAC have been
 identified, the UAC is particularly vulnerable, or a home study is required.

 The fingerprints are cross-checked with the Federal Bureau of Investigation’s National Criminal History
 Check, state repository records, and the U.S. Department of Homeland Security’s arrest records. In
 addition, ORR performs public record checks on all potential sponsors, non-sponsor adult household
 members, and adult caregivers identified in sponsor care plans, to ensure child safety.

 Case Management
 During the family reunification process, the Case Manager provides weekly status updates to the Case
 Coordinator (nongovernmental independent third-party reviewers), and the ORR Federal Field Specialist
 (ORR/FFS) on the progress in achieving a safe and timely release, as well as potential challenges that may
 delay a release. The Case Manager also provides weekly status updates (monthly for children in ORR’s
 Long Term Foster Care) to the UAC on their case. The Case Manager informs other stakeholders of the
 progress of a child’s case, including notification that a UAC may not have a potential sponsor, and any final
 release decisions. Stakeholders may include local legal service providers and attorneys of record, other
 local service providers, Child Advocates (independent third party advocates who are appointed by ORR
 for select UAC who are victims of trafficking or otherwise especially vulnerable), post-release and home
 study providers.

 Home Studies
 In some cases, ORR requires a home study before releasing a child with a potential sponsor. Home studies
 are mandatory for certain cases identified in law (see, 8 U.S.C. 1232(c)(3)(B)), including for a child who is
 a victim of trafficking; a child with a disability; where the child has been a victim of physical or sexual

                                                      3
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 6 of 42 Page ID
                                 #:38580


 abuse under circumstances that indicate that the child’s health or welfare has been significantly harmed
 or threatened; and where the child’s sponsor clearly presents a risk of abuse, maltreatment, exploitation
 or trafficking, to the child based on all available objective evidence. Additionally, ORR requires a home
 study for any child pending reunification with a non-relative sponsor who is seeking to sponsor multiple
 children, or who has previously sponsored or sought to sponsor a child and is seeking to sponsor additional
 children. ORR also requires a home study for children who are 12 years and under before unification with
 a non-relative sponsor. Home studies may also be authorized with the concurrence of the case manager
 and the case coordinator as approved by ORR for cases where the home study is likely to provide
 additional information required to determine that the sponsor is able to care for the health, safety and
 well-being of the child.

 Individuals Involved in the Release Decision
 The Case Manager must make a recommendation to release a child to a potential sponsor after the Case
 Manager has evaluated the potential sponsor, completed the background checks, and collected all
 required supporting documents, such as documentation proving the potential sponsor’s and household
 members’ identities, as well as the potential sponsor’s relationship to the child. Once the Case Manager
 makes their recommendation, the case is forwarded to the Case Coordinator, who also makes a release
 recommendation. Both recommendations are provided to ORR’s Federal Field Specialist (ORR/FFS), who
 is an ORR employee with several years of past experience the child welfare related services. After
 reviewing the case, the supporting documents, and taking into consideration the recommendations
 provided, the ORR/FFS makes a decision to approve release when he/she determines that the release is
 to a safe environment, the potential sponsor can care for the health and well-being of the child, and the
 potential sponsor agrees that the child will appear for all immigration proceedings.

 The ORR/FFS may approve a release with post-release services in certain cases, such as when the child’s
 sponsor underwent a home study; the child was released to a non-relative sponsor; or when the release
 is determined to be safe and appropriate, but the UAC and sponsor would benefit from additional
 assistance with resources in the community and/or to address other concerns, such as mental health or
 other needs.

 Once unified with a sponsor, minors are expected to appear for any pending immigration proceedings.
 ORR notifies U.S. Immigration and Customs Enforcement within 24 hours of the reunification of all UAC
 with sponsors. The notification includes the address of the released child, as well as the name of the
 sponsor.


 Services while in Custody

 Phases of Care
 The table below describes the phases of care from the time a minor is admitted to the ORR shelter care
 network up to the time when the minor is discharged from the ORR shelter care network.




                                                     4
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 7 of 42 Page ID
                                 #:38581
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 8 of 42 Page ID
                                 #:38582


 DHUC is comprised of 16 medical and public health professionals including 6 Medical Officers (3
 pediatricians, 1 family medicine, 1 preventive medicine, 1 child & adolescent psychiatrist; all Board
 Certified in their specialty), 2 Epidemiologists (1 PhD level), 1 Nurse Epidemiologist, 1 Licensed Clinical
 Social Worker, 1 Epidemiologist/data manager and 5 Medical Services Coordinators. Four team members
 received additional training through the Centers for Disease Control and Prevention (CDC) Epidemic
 Intelligence Service program, a 2-year applied epidemiology fellowship. In addition, both epidemiologists
 previously worked in infectious diseases at the CDC. Nine members are Commissioned Officers in the
 United States Public Health Service (USPHS) Commissioned Corps.

 ORR provides care provider program staff with standardized guidance on health care and screening for all
 children 0 through 17 years of age that is similar to guidance for U.S. residents. Any child who is identified
 though intakes screening or the initial medical exam as having a unique medical or mental health need is
 referred to a specialist (e.g., psychiatrist, cardiologist) for further evaluation. In addition, children must be
 offered the opportunity to participate in a weekly counseling session aimed at identifying issues. ORR
 requires care provider programs to submit significant incident reports on any behaviors or conditions that
 indicate a child may be experiencing a serious medical or mental health condition which may pose a
 danger to him/herself or others.

 Initial Medical Examination
 Each child must receive an initial medical examination (IME) within two business days of admission. The
 purposes of the IME are to assess general health, administer vaccinations in keeping with U.S. standards,
 identify health conditions that require further attention, and detect contagious diseases, such as influenza
 or tuberculosis. The IME is performed by a licensed health care provider (MD, DO, NP, or PA). The IME is
 based on a well-child examination, adapted for the unaccompanied children population with
 consideration of screening recommendations from the American Academy of Pediatrics, the CDC, and the
 U.S. Preventive Services Task Force. If a vaccination record is not located or a child is not up-to-date, the
 child receives all vaccinations in accordance with the Advisory Committee on Immunization Practices
 recommended catch-up schedule, approved by the CDC. Children also receive seasonal influenza
 vaccine. Data from the IME is entered into a web-based data repository accessible by DHUC staff who
 routinely monitor reports to ensure care provider programs are adhering to ORR guidelines and timelines.
 Some health conditions may manifest after a child is transferred to a shelter facility. If a health issue arises,
 the child will receive prompt attention and medical care is provided.

 Medical Services
 ORR facilitates and funds health care for all children in its custody. ORR has developed its health care
 policies with the goals of ensuring the children’s physical and mental well-being and the safety of care
 providers, medical personnel and communities. Through ORR’s care providers and other health care
 professionals, children receive the following services:

        Routine medical and dental care

        Family planning services, including pregnancy tests and comprehensive information about and
         access to medical reproductive health services and emergency contraception

        Emergency health services

                                                        6
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 9 of 42 Page ID
                                 #:38583


           A complete medical examination (including screening for infectious diseases) within 2 business
            days of admission (excluding weekends and holidays and unless the youth was recently examined
            at another facility)

           Immunizations

           Administration of prescribed medications and special diets

           Appropriate mental health interventions

 Care providers must deliver services in a standardized manner that is sensitive to the age, culture, native
 language, and needs of each child.

 Public Health Surveillance
 DHUC routinely tracks instances of infectious disease occurring among children in care and advises care
 provider staff on infection prevention, infection control, and public health reporting in line with local,
 state, and federal disease-specific public health guidelines. This includes influenza and other common
 infectious diseases that might occur in the ORR program setting.

 Division Initiatives during the Reporting Period
 Staffing
 To strengthen and expand DHUC’s current medical, mental, and public health expertise and staff
 resources to ORR care provider programs, DHUC was granted approval to hire additional employees to
 increase DHUC staffing to 22 medical and public health professionals. Over the course of the past 12
 months, DHUC has been actively advertising and hiring staff to serve our mission. Additionally, staff
 expansion allowed for DHUC to create focused teams to support ongoing efforts to ensure proper and
 timely heath care delivery to children. As of 6/21/2020, of the 6 remaining open positions, applicant
 interviews are being scheduled for 2 nurse practitioner positions; one pediatrician applicant accepted an
 employment offer, and the job announcement for the Team Lead (psychiatrist) for Mental and Behavioral
 Health Services closes on June 26, 2020.

 Influenza
 Children in ORR care are routinely vaccinated against influenza as part of their initial medical exam.
 Because the timing of the influenza season in the countries children are traveling from or through may
 differ compared to the U.S., DHUC recommends that care providers continue to vaccinate children against
 influenza through June 30th of each year, when seasonal influenza vaccine is set to expire. DHUC routinely
 monitors influenza activity among the care provider programs to assess the need for further public health
 interventions specific to each influenza season.

 In 2019, DHUC worked with CDC on recommendations for use of extended shelf life influenza vaccine
 through August of 2019, or until the next seasonal influenza vaccine was available, whichever occurred
 first. This recommendation was made for children temporarily residing in larger care provider facilities
 with capacities greater than 100 beds because risk of influenza transmission is potentially higher in these



                                                       7
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 10 of 42 Page ID
                                 #:38584


 facilities. Specific lots of seasonal influenza vaccine were approved and designated by the U.S. Food and
 Drug Administration (FDA) for this purpose.

 COVID-19
 During the current pandemic of COVID-19, DHUC has expanded its routine infectious disease surveillance
 and response activities to include:

        Real-time tracking of changes in federal, state, and local public health guidance, and medical and
         public health understanding (spread, prevention etc.) of the virus/disease.

        Real-time development and revisions of ORR guidance to keep pace with changes in federal
         guidance and the scientific understanding of COVID-19.

        Depending on local health department capacity and local epidemiology of the disease, DHUC can
         lead care provider programs in their public health responses if health departments are
         overwhelmed.

        DHUC plays a more active role in responding to care provider staff illness.

 To support care provider programs, ORR and DHUC issued guidance to programs in March, 2020. This
 included information on planning and coordination with local public health and clinical care facilities, staff
 and visitor COVID-19 screening, identification of COVID-19 risk factors among children, and responding to
 both children exposed to COVID-19 and children diagnosed with COVID-19.

 DHUC reassigned eight staff members to ORR’s COVID-19 response, allowing for tracking of individual
 possible or known COVID-19 exposure events across the care provider network. DHUC staff provide
 individualized public health and clinical guidance adapted for each unique situation.

 Additionally, DHUC tracks the number of children diagnosed with COVID-19, as well as the number of
 COVID-19 tests performed across the care provider network using information in the UAC Portal.
 ORR/DHUC continues to monitor the situation around COVID-19 closely and coordinates all response
 efforts with the CDC and local public health officials to ensure the safety and well-being of children, staff
 at the facilities, and their respective communities within ORR’s network of care providers throughout the
 country.

 Latent Tuberculosis Reporting
 As part of the initial medical exam, children receive tuberculosis (TB) screening that can result in a
 diagnosis of latent tuberculosis infection (LTBI). LTBI is a condition requiring treatment to prevent
 progression to active TB disease, a threat to both the individual’s and the public’s health. LTBI treatment
 takes 3–9 months depending on the treatment type. Children are not routinely treated for LTBI while in
 ORR care before being unified with a sponsor because often the average length of stay with a care provider
 program is shorter than the amount of time required to treat LTBI, and because there could be negative
 health effects from discontinuing LTBI treatment without completing the treatment course (such as
 developing drug-resistant TB). Up until June 2018, no formal process for notifying state health
 departments of unaccompanied children with LTBI being unified into their jurisdiction was in place to
 ensure that children could receive LTBI treatment after leaving ORR care. Sponsors live in all 50 states,


                                                       8
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 11 of 42 Page ID
                                 #:38585


 necessitating a reporting system that was secure, flexible, and acceptable to a diverse array of public
 health agencies.

 During June 2018–January 2020, DHUC developed a post-unification LTBI reporting system to support
 states in identifying and treating unified children with LTBI living in their state. To build the system, DHUC
 collaborated with CDC’s Epi-X program, a secure web-based network for public health information
 exchange, to securely transfer of detailed data on cases of LTBI among unified children between ORR and
 state TB control programs. DHUC built relationships with 40 state and local TB control programs across
 the country. At this time, DHUC sends an LTBI report to each of those 40 TB control programs twice a year
 that includes contact information for children diagnosed with LTBI while in ORR care so that the TB control
 programs can reach out to the unified children and connect them with LTBI treatment programs. DHUC
 continues to collaborate with state TB control programs to determine appropriate reporting frequencies.

 Mental Health Trainings
 Over the past 12 months, ORR continues to strengthen mental and behavioral health services and delivery
 to children while in ORR care. DHUC is pursuing development of a comprehensive mental and behavioral
 program. Initial efforts have focused on training of federal and program staff on Mental Health Literacy—
 a 6 part series, developed by ORR’s child and adolescent psychiatrist. The series focuses on 1) Basic
 Psychopathology, 2) Basic Psychopharmacology, 3) Suicidality and Non-Suicide Self-Injury, 4) Sexuality and
 Gender Identity, 5) Education Issues, and 6) Behavior Modification. Additionally, federal staff received
 training on the appropriate use of Residential Treatment Centers (RTCs).

 Telemedicine Expansion
 Another key aspect of DHUC’s medical operations over the last year targeted increasing grantee access
 to, and use of, telehealth services, particularly during the COVID-19 pandemic. In collaboration with Point
 Comfort Underwriters, DHUC enlisted a Pediatric Urgent Care organization that could provide acute care
 telehealth medical services to many ORR programs. This telehealth capability allowed for children to be
 evaluated, treated, or triaged to hospitals and clinics for acute medical issues, thereby limiting exposure
 to COVID-19. Currently, 20 states with ORR contracted medical providers were able to use telemedicine
 to care for children in ORR care, including programs in AZ, CA, CO, CT, FL, IL, IN, KS, MA, MD, MI, NJ, NY,
 OR, PA, SC, TN, TX, VA, WA. Similarly, many ORR contracted psychologists and psychiatrists in the local
 community were set up for telemedicine and able to provide continued mental health services. During
 March through June 2020, there have been nearly 350 medical/mental health telemedicine encounters
 for unaccompanied children.

 Children with Special Health Care Needs
 To ensure proper and appropriate medical service delivery to those in need, DHUC continues to identify
 and monitor children with special health care needs while in ORR care. From June 2019 to May 2020,
 DHUC provided technical guidance and oversight to its grantees who cared for nearly 875 UAC with special
 health care needs. These children had a variety of medical conditions including, but not limited to, cardiac,
 oncologic, genetic, ophthalmologic, gastrointestinal, auto-immune, and developmental conditions. DHUC
 worked with grantee staff to secure access to appropriate medical providers nationally. Through ongoing
 collaboration with external pediatric advocacy stakeholders and academic medical centers, DHUC

                                                       9
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 12 of 42 Page ID
                                 #:38586


 expanded the pool of pediatric specialists available to evaluate and provide clinical services to
 unaccompanied children with special health care needs while in ORR care. These medical specialists are
 urged to continue providing services after unification, if possible.

 Additionally, 120 serious medical procedures were approved during this time period, including but not
 limited to heart, orthopedic, ENT, urologic, and dental surgeries. In October 2019, DHUC facilitated the
 successful renal transplantation of a child in need of a kidney. Eight months post-transplant, the child
 continues to do well. Additionally, ORR and DHUC worked closely with a team of child advocates, legal
 service providers and cardiologists to assist a child with heart failure gain appropriate resources, including
 successfully transferring care to a transplant center in the community where the child was unified.

 Educational Services and Physical Activity
 The Office of Refugee Resettlement (ORR) complies with all minimum standards for educational services,
 recreation, and leisure time services for unaccompanied alien children (UAC), as set forth in the Flores
 Settlement Agreement.

 ORR provides educational services that are appropriate to a minor’s level of development and
 communication skills, in a structured classroom setting from Monday through Friday. There are six hours
 of academic educational coursework per day. Care providers conduct an educational assessment within
 72-hours of a minor’s admission into the care provider facility to determine the child’s academic level,
 along with specific needs the UAC may have.

 Educational services primarily focuses on the development of basic academic competencies and
 secondarily on English Language Training. Basic academic areas of study include Science, Social Studies,
 Math, Reading, Writing and Physical Education. Educational services must include appropriate reading
 materials in languages other than English for use during leisure time. Academic reports and progress notes
 are included and updated in the minor’s case file, which is either sent to another care provider in the
 event of a transfer or released to the UAC upon discharge from ORR care.

 UAC in community based foster homes or group homes (e.g. long term foster care) receive academic
 instruction at a local public school. ORR’s long term foster care is family foster care and group home care
 for UAC who are expected to be in ORR care for a prolonged period of four months or more because they
 do not have eligible sponsors and they have been identified as potentially eligible for immigration relief
 in the United States. 1

 In addition to academic education, UAC must also be provided an opportunity for independent study,
 special projects, acculturation services, and vocational training. Care providers create vocational training
 that will provide UAC with practical and competitive job skills and assist them in the preparation for
 adulthood. Some children may also be eligible for pre-General Education Degree classes and college
 preparatory tutorials where appropriate and commiserate with the child’s academic level.

 UAC entering ORR custody come from a wide array of cultures, practices, languages, and beliefs. Care
 providers must have the cultural awareness and systems in place to support the cultural identity and


 1
  In addition, the ORR Policy Guide at section 1.2.6 notes that the minor should be under the age of 17 and 6
 months at time of placement.

                                                         10
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 13 of 42 Page ID
                                 #:38587


 needs of each UAC. Acculturation services help UAC obtain the skills necessary to acculturate to the United
 States and to live independently and responsibly. Furthermore, acculturation services provided to UAC
 include English language classes, access to community services, and academic education (e.g. classes in
 geography, discussion of U.S. law, etc.).

 In addition, care provider programs provide daily outdoor activity, weather permitting, with at least one
 hour per day of large muscle activity and one hour per day of structured leisure time activities. Activities
 are increased to a total of three hours on days when school is not in session (e.g., a national holiday). Care
 providers can take UAC off-site to parks, community recreation centers, or other locations (note that off-
 site recreation involves a higher staff-to-child ratio).

 For UAC in community foster homes (transitional and long term foster care), foster parents must provide
 opportunities for recreation as part of the regular activities of the family.


 Legal Services and Child Advocacy

 ORR ensures that UAC in ORR custody are informed of their rights and provided a legal consultation with
 licensed attorneys through a legal services contract. Within ten (10) business days of admission to an ORR
 facility, these legal service providers are required to hold a Know Your Rights presentation and
 individualized legal screening for possible immigration relief. These activities occur for UAC newly
 admitted to ORR custody as well as for UAC transferred from one ORR facility to another. In addition, UAC
 are provided a Legal Resource Guide, which includes a state by state listing of attorneys and legal service
 providers as well as documents for requesting a Flores Bond Redetermination Hearing.

 Although most legal service provider attorneys will not become the individual representatives for UACs,
 ORR’s legal services contract funds limited scope direct representation on immigration related matters.
 Some of the limited scope direct representation funded through the legal services contract include
 assisting UAC in seeking asylum and Special Immigrant Juvenile status (SIJ), Office of Trafficking in Person
 (OTIP) certification of eligibility letters, and voluntary departure. ORR funded limited scope representation
 also continues for some UAC after their release from ORR custody.

 In addition to ORR’s funded limited scope representation, UAC in ORR custody have access to legal services
 through other funding or pro bono counsel. In some cases, attorneys elect to represent UAC as Friend of
 Court rather than serve as their attorney of record. The attorney and the UAC determine whether non
 ORR-funded representation occurs through separate funding, pro bono, or as a Friend of Court.

 ORR policy requires that attorneys representing UAC have unlimited telephone access to their client. ORR
 also instructs care providers to provide confidential settings for attorneys to meet with their clients.

 In addition to legal service providers, ORR contracts with a different group of legal professionals who serve
 as Child Advocates. Child Advocates are appointed for UAC who present particular vulnerabilities such as
 being a victim of human trafficking. As required by statue, Child Advocates have robust access to UAC
 information, ORR facility staff and UAC. They also have access to UAC case files and make independent
 recommendations based on the best interest determinations for a UAC. Their duties include: conducting
 periodic visits with UAC and care provider staff; assisting UAC in understanding legal and care-related
 issues; advocating in the best interest of the UAC and submit best interest determinations (BIDs) to ORR


                                                      11
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 14 of 42 Page ID
                                 #:38588
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 15 of 42 Page ID
                                 #:38589


                              relatives through legal marriage). CA/N checks are no
                              longer universally required for Category 3 cases. It is
                              now only required where a case is referred for a home
                              study or a special concern is identified.

                              CA/N check results are only required prior to release in
                              any case requiring a CA/N check where there is a
                              specific and substantial child welfare concern
                              associated with the case.


  UAC Manual of               Update related to sponsors; sponsor assessments and June 24, 2019
  Procedures (MAP):           background checks; interviews with sponsors; and
                              release request guidance.
  Section 2.2.1
  Identification of
  Qualified Sponsors;

  Section 2.2.2 Contacting
  Potential Sponsors;

  Section 2.2.4 Required
  Documents for
  Submission with the
  Application for Release;

  Section 2.5.1
  Background Check
  Requirements;

  Section 2.8.2 Transfer of
  Physical Custody;
  Appendix 2.14; and
  Appendix 2.12.

  Family Reunification        Minor formatting updates were made to several June 27, 2019
  Packet                      documents. Major updates were made to the
                              Authorization for Release of Information and Family
                              Reunification Application.


  ORR Digital Fingerprint     Update to the field.                                       June 27, 2019
  Site List


  ORR Policy Guide Section    Absence of evidence of bona fide preexisting July 3, 2019
  2.2.4 Sponsor               relationship for Category 3 potential sponsors is no
  Assessment Criteria and     longer an absolute bar on release, but ORR takes into
                              account the preexisting relationship. ORR may require

                                                     13
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 16 of 42 Page ID
                                 #:38590


  Home Studies; UAC MAP      a Category 3 sponsor to establish regular ongoing
  Section 2                  contact prior to release.


  ORR Policy Guide Section   New requirements related to sexual abuse and sexual July 8, 2019
  4.11 Incident Reviews      harassment incident reviews and data collection.
  and Data Collection;
  Section 4.11.1 Incident
  Reviews


  CA/N Check State Form      Updated instructions for Washington State and the July 15, 2019
  Instructions               Bronx, NY.


  ORR Digital Fingerprint    Update to the field.                                    July 15, 2019
  Site List


  ORR Policy Guide Section   Added notification to Congressional officials in the July 22, 2019
  3.3.16 Notification and    event of a child’s death while in ORR legal custody.
  Reporting of the Death
  of a UAC and Section
  5.8.1 Emergency
  Incidents


  ORR Digital Fingerprint    Update to the field.                                    July 24, 2019
  Site List


  CA/N Check State Form      Updates for Maryland, Oklahoma, and Texas.              July 25, 2019
  Instructions


  CA/N Check State Form      Updates for Idaho, Georgia, and Utah.                   July 30, 2019
  Instructions


  CA/N Check State Form      Updates for Alaska, Arizona, Arkansas, District of August 20, 2019
  Instructions               Columbia, Florida, Hawaii, Missouri, Nebraska, New
                             Jersey, New Hampshire, North Dakota, New York,
                             Texas, West Virginia, Wisconsin, and Wyoming.


  FINAL RULE:                Office of the Federal Register published a joint rule by August 23, 2019
  Apprehension,              the U.S. Department of Homeland Security and the U.S.
  Processing, Care, and
  Custody of Alien Minors


                                                    14
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 17 of 42 Page ID
                                 #:38591


  and Unaccompanied            Department of Health and Human Services [8 CFR Parts
  Alien Children               212 and 236, and 45 CFR Part 410].


  ORR Digital Fingerprint      Update to the field.                                   September 10, 2019
  Site List


  ORR Policy Guide Section     Revised policies on influx care facilities to recognize September 18, 2019
  7 Policies for Influx Care   language adopted as part of the bipartisan Emergency
  Facilities                   Supplemental Appropriations for Humanitarian
                               Assistance and Security at the Southern Border Act,
                               2019, Pub. L. 116-26 (July 1, 2019).


  ORR Digital Fingerprint      Update to the field.                                   October 8, 2019
  Site List


  DHS Restrictions on Use      Update notifying care providers that the information- October 10, 2019
  of Information Obtained      sharing restrictions remain in effect while the federal
  from ORR                     government is under a continuing resolution.


  ORR Digital Fingerprint      Update to the field.                                   October 24, 2019
  Site List


  ORR Digital Fingerprint      Update to the field.                                   November 14, 2019
  Site List


  ORR Digital Fingerprint      Update to the field.                                   December 3, 2019
  Site List


  ORR Digital Fingerprint      Update to the field.                                   December 20, 2019
  Site List


  ORR Digital Fingerprint      Update to the field.                                   December 23, 2019
  Site List


  CA/N Check State Form        Updates for North Carolina.                            January 9, 2020
  Instructions




                                                      15
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 18 of 42 Page ID
                                 #:38592



  CA/N Check State Form     Updates for Nebraska, New Jersey, Ohio.              January 15, 2020
  Instructions


  ORR Digital Fingerprint   Update to the field.                                 January 27, 2020
  Site List


  Family Reunification      Congress wrote a similar restriction prohibiting DHS January 30, 2020
  Packet Update             from using certain information obtained from ORR for
                            immigration enforcement purposes found in the
                            Emergency         Supplemental      Appropriations    for
                            Humanitarian Assistance and Security at the Southern
                            Border Act, 2019, Pub. L. 116-26 (July 1, 2019) into the
                            Consolidated Appropriations Act of 2020 (Consolidated
                            Appropriations Act, 2020, Pub. L. 116-93, §216). The
                            footnote in the Authorization for Release of
                            Information was updated to reference the
                            Consolidated Appropriations Act of 2020. The current
                            restriction is in effect until September 30, 2020.


  U.S. Immigration and      ICE issued updated guidance to its field offices February 13, 2020
  Customs Enforcement       regarding the collection of fingerprints of minors who
  (ICE) Fingerprinting      turn 14 while in Federal (including HHS) custody.
  Guidance                  Pursuant to federal statute, ORR staff and care
                            providers must make the minor available for fingerprint
                            collections.


  CA/N Check State Form     Updates for Colorado.                                February 13, 2020
  Instructions


  CA/N Check State Form     Updates for Nevada.                                  March 26, 2020
  Instructions


  ORR Digital Fingerprint   Update to the field.                                 April 16, 2020
  Site List


  CA/N Check State Forms    Update from the Program Support Center on updated    May 18, 2020
                            forms.




                                                   16
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 19 of 42 Page ID
                                 #:38593



  Fingerprint Waiver        Instructions on a waiver request process for May 19, 2020
  Instructions: Flores      ORR/Federal Field Specialists and Contract Field
  Update                    Specialists to assist with reunification cases where an
                            approved release is delayed due to COVID-19
                            fingerprinting challenges. The waiver process
                            specifically relates to cases where Family Reunification
                            Applications have been fully completed for Category 2B
                            and Category 3 cases. If the sponsorship application is
                            complete and all supporting documentation has been
                            submitted in satisfaction of ORR's policies, then
                            sponsors, adult household members, or adult care
                            givers who would otherwise be required to submit
                            fingerprints under ORR policy may have this
                            requirement waived. This process is dependent on
                            there being no other documented child welfare safety
                            concerns. Fingerprint checks and results are still
                            required prior to release of a UAC in all instances where
                            a home study was ordered due to past abuse/neglect
                            on the part of the parent and/or legal guardian/home
                            country caretaker.


  ORR Digital Fingerprint   Update to the field.                          June 23, 2020
  Site List




                                                   17
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 20 of 42 Page ID
                                 #:38594
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 21 of 42 Page ID
                                 #:38595



  Centers for Disease Control and Prevention Health Advisory                     1.0     May 28, 2020
  ORR COVID FAQ #3                                                               1.0     June 12, 2020




                                         Demographics of UAC

 ORR Capacity, Referrals, Census and Discharges
 During the reporting period, ORR’s discharge rate consistently outpaced the rate of referrals. However,
 during the initial months of the reporting period, ORR’s census remained high due to the influx of
 unaccompanied alien children that began in 2017. Therefore, the high referral rate during the influx
 obscured the high rate of discharges accomplished by ORR during the same period.

 Conversely, during the latter months of the reporting period, ORR experienced a significant reduction of
 referrals as a result of the COVID-19 national health emergency. As a result of restrictions limiting
 immigrants’ entry into the United States due to COVID-19, few minors were referred to ORR during April
 and May 2020. However, ORR’s efforts to safely and timely discharge minors in ORR custody continued
 during the national health emergency. Consequently, by May 2020 ORR’s census reached the lowest
 levels in recent history.

 The amount of time that a minor remained in ORR custody before they were discharged (known as Length
 of Care) fluctuated. The lowest average length of care reported was 42 days while the highest occurred in
 May 2020 at 101 days. Length of care is affected by many factors unique to each minor’s case. Some of
 these factors include the availability and willingness of a person to sponsor the minor, the sponsor’s timely
 completion of the family reunification process, and whether a minor’s circumstances require a home
 study. During the latter part of the reporting period, length of care was further complicated by the
 closures and stay-at-home orders imposed due to the COVID-19 outbreak. The high length of care value
 in May 2020 also reflects the minors in custody with the most complex cases and for whom discharge
 requires more effort to accomplish. As the census decreases, these minors will comprise a higher
 percentage of the total, thus increasing the average length of care.

 Detailed information about ORR’s bed capacity, referrals to ORR custody, discharges, and length of care
 during the reporting period is provided below with the statistical data presented in a table and graphs.




                                                      19
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 22 of 42 Page ID
                                 #:38596
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 23 of 42 Page ID
                                 #:38597


                          Figure 2: Length of Care of Minors Discharged from ORR Custody

            120
                                                                                            101
            100

             80
                                                                                      63
                                          57    58
             60                                       54
                                    50                             48    47
                     42       43                            43                 42
             40

             20

              0




 Demographics of UAC referred to ORR
 Most UAC referred to ORR custody are males aged 15 to 17 years old who originate from the Northern
 Triangle countries of El Salvador, Guatemala, and Honduras. Detailed information about the
 demographics of minors referred to ORR during the reporting period is provided below in with the
 statistical data presented in tables and graphs.

 Country of Origin
 The majority of minors referred to ORR originated from Guatemala (41%). Honduras follows as the second
 largest originating country (29%) and El Salvador is the third largest originating country (18%). Minors
 from various other countries such as India represent 8% of the referrals and minors from Mexico represent
 4% of referrals. The table and figures below details referral data for each month as well as the total values
 during the reporting period.




                                                       21
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 24 of 42 Page ID
                                 #:38598
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 25 of 42 Page ID
                                 #:38599
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 26 of 42 Page ID
                                 #:38600
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 27 of 42 Page ID
                                 #:38601
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 28 of 42 Page ID
                                 #:38602
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 29 of 42 Page ID
                                 #:38603


 and to prevent escape. A staff secure facility is for unaccompanied alien children who may require close
 supervision but do not need placement in a secure facility. Service provision is tailored to address an
 unaccompanied alien child’s individual needs and to manage the behaviors that necessitated the child’s
 placement into this more restrictive setting. The staff secure atmosphere reflects a more shelter, home-
 like setting rather than secure detention. Unlike many secure care providers, a staff secure care provider
 is not equipped internally with multiple locked pods or cell units. In almost all states, staff-secure providers
 maintain identical type of license as a non-secure care provider, and for such purposes are not viewed as
 different from a non-secure care provider.

 Those UAC who have been identified for a staff secure setting have either arrived by transfer, or as a direct
 referral from ORR Intakes. In placing UAC in Staff Secure via transfer or direct intake, ORR considers if the
 child:

        Has been unacceptably disruptive behavior to the normal functioning of a shelter care facility such
         that a transfer is necessary to ensure the welfare of others;

        Is an escape risk;

        Has reported gang involvement (including prior to placement in ORR custody) or displayed gang
         affiliation while in care;

        Has non-violent criminal or delinquent history not warranting placement in a secure care provider
         facility, such as isolated or petty offenses; or,

        Is ready for step down from a secure facility.

 Additionally, the referring ORR Care Provider must conduct ongoing assessments and staff the UAC’s case
 with a Case Coordinator and Federal Field Specialist prior to referral. Once it has been determined that
 the UAC can be referred to Staff Secure, the referring ORR/GDIT Case Coordinator refers the UAC’s case
 to a Staff Secure provider who reviews the case and determines if the UAC is appropriate for their facility.
 If the UAC meets the receiving Staff Secure criteria and doesn’t violate their state licensing requirements,
 the UAC will be accepted. ORR currently has six staff secures within the ORR network.


 Residential Treatment Center (RTC)
 Section 1.4.6 of the ORR Guide provides information on placement in an RTC. When a UAC has been
 recommended into an RTC, a licensed psychologist or psychiatrist must have determined that the youth
 is a danger to self or others. In addition, ORR will consider transfer to an RTC only if a licensed psychologist
 or psychiatrist has determined the following:

        The unaccompanied alien child has not shown reasonable progress in the alleviation of his/her
         mental health symptoms after a significant period of time in outpatient treatment. (Note: the
         amount of time within which progress should be demonstrated varies by mental health diagnosis).

        The child’s behavior is a result of his/her underlying mental health symptoms and/or diagnosis
         and cannot be managed in an outpatient setting.


                                                       27
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 30 of 42 Page ID
                                 #:38604


         The unaccompanied alien child requires therapeutic-based intensive supervision as a result of
          mental health symptoms and/or diagnosis that prevent him or her from independent
          participation in the daily schedule of activities.

         The child presents a continued and real risk of harm to self, others, or the community, despite the
          implementation of short-term clinical interventions (such as, medications, a brief psychiatric
          hospitalization, intensive counseling, behavioral management techniques, 24 hour supervision,
          supportive services or therapeutic services).

 A residential treatment center is a sub-acute, time limited, interdisciplinary, psycho-educational, and
 therapeutic 24-hour-a-day structured program with community linkages, provided through non-coercive,
 coordinated, individualized care, specialized services and interventions. Residential treatment centers
 provide highly customized care and services to individuals following either a community based placement
 or more intensive intervention, with the aim of moving individuals toward a stable, less intensive level of
 care or independence. ORR uses an RTC at the recommendation of a psychiatrist or psychologist or with
 ORR Treatment Authorization Request (TAR) approval for an unaccompanied alien child who poses a
 danger to self or others and does not require inpatient hospitalization. Unlike acute care psychiatric
 hospitals that offer emergency and/or life threatening mental health services, RTC provide longer term
 therapeutic services to treat mental health needs. Those UAC who enter RTC facilities are referred from
 various ORR facilities throughout the United States. Prior to a UAC being considered for RTC, the referring
 ORR care providers must conduct ongoing assessments and staff the UAC case with Case Coordinator and
 Federal Field Specialist prior to referral. Once the psychological or psychiatric evaluation has been
 completed, and the UAC has been recommended for RTC placement, the referring Case Coordinator refers
 the UAC to an RTC placement who reviews the case and makes the determination whether the UAC is
 appropriate for their facility. The transfer process to an RTC is the same as Staff Secure programs with the
 exception that UAC must have a recommendation from a licensed clinical psychologist or psychiatrist prior
 to referral. Currently, ORR operates two RTC’s in the United States.

 Secure
 A secure setting is a facility with a physically secure structure with staff who are able to control violent
 behavior. ORR uses a secure facility as the most restrictive placement option for an unaccompanied alien
 child who poses a danger to self or others or has been charged with having committed a criminal offense.
 A secure facility may be a licensed juvenile detention center or a highly structured therapeutic facility. An
 ORR secure facility receives UAC as direct referrals from the ORR Intake Team, or transfers from various
 ORR Care Providers. One or more of the following is required for UAC to be placed in a secure facility:

         Has been charged with a crime, is chargeable with a crime, or has been convicted of a crime; or is
          the subject of delinquency proceedings, has been adjudicated delinquent, or is chargeable with a
          delinquent act; and assesses whether the crimes or delinquent acts were:

              a) Isolated offenses that (1) were not within a pattern or practice of criminal activity and (2)
                 did not involve violence against a person, or the use or carrying of a weapon (e.g.,
                 breaking and entering, vandalism, DUI, status offenses, etc.); or



                                                      28
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 31 of 42 Page ID
                                 #:38605


             b) Petty offenses which are not considered grounds for a stricter means of detention in any
                case (e.g., shoplifting, joy riding, disturbing the peace).

        Has committed, or has made credible threats, to commit a violent or malicious act while in ORR
         custody;

        Has committed, threatened to commit, or engaged in serious, self-harming behavior that poses a
         danger to self while in ORR custody;

        Has engaged in conduct that has proven to be unacceptably disruptive of the normal functioning
         of a staff secure facility in which the youth is placed such that transfer may be necessary to ensure
         the welfare of the UAC or others;

        Has self-disclosed violent criminal history in ORR custody that requires further assessment; or

        Has a history of or displays sexual predatory behavior, or has engaged in inappropriate sexual
         behavior

 Prior to a UAC being considered for Secure care, referring ORR care providers must conduct ongoing
 assessments and staff the UAC’s case with a Case Coordinator and Federal Field Specialist prior to referral.
 Once it has been determined the UAC can be referred to Secure, the referring Case Coordinator refers the
 UAC to a Secure provider who reviews the case and makes a determination if the UAC is appropriate for
 their facility. Currently, there is one ORR secure facility in the United States.

 Out of Network Placements

  Since 2015, ORR’s Policy Guide (at section 1.2) has provided that “ORR makes every effort to place
 children and youth within the ORR funded care provider network. However, there may be instances when
 ORR determines there is no care provider available within the network to provide specialized services
 needed for special needs cases. In those cases, ORR will consider an alternative placement. An ORR
 Supervisor and ORR Project Officer must approve these placements.”

 ORR ensures the safety of UAC in Out of Network (OON) Placements by continuing to monitor their
 progress throughout the life of the case, and ensuring that UAC case plan goals continue to be pursued,
 whether it be family reunification or an alternative case plan goal.

 OON placements are state-licensed child care facilities that provide care to those UAC who exhibit
 significant mental health or special needs that cannot be met within the ORR care provider network. In
 order for a UAC to enter an OON placement, the UAC must receive a psychological or psychiatric
 evaluation recommending a level of care that ORR cannot secure in its existing network. Prior to a UAC
 being referred to OON provider, the UAC must be referred and denied by all recommended ORR
 placements. Additionally, the UAC’s case must be reviewed by the Federal Field Specialist Supervisors and
 the Federal Field Specialist Supervisor of Special Populations prior to referring a UAC to an OON
 placement. Once it has been determined that OON placements can be explored for the UAC, the minor’s
 attorney of record must be notified.


                                                     29
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 32 of 42 Page ID
                                 #:38606


 When the UAC is accepted to the OON placement and is transferred to the program, the ORR referring
 program must continue to actively work on the UAC’s family reunification case and or concurrent case
 plan goal. The managing ORR care provider must maintain regular contact with the OON provider to
 ensure the OON is providing the UAC with regular contact with UAC’s attorney of record, child advocate,
 and if necessary, the consulate or embassy. The managing ORR care provider participates in weekly
 staffing’s with the OON placement and receives regular reports and incident reports. Any concerns
 identified by the assigned ORR care provider must be elevated to ORR. In addition, the assigned ORR care
 provider ensures the UAC maintains his or her regular approved contacts with family. The Federal Field
 Specialist and or Contract Field Staff conducts monthly visits with the UAC and meets with OON placement
 to discuss any concerns as they arise. The assigned Federal Field Specialist works in collaboration with the
 OON care provider and the assigned ORR care provider to ensure all the guidance is followed and the
 UAC’s case continues to move towards the case plan goal.

 From June 1, 2019 to May 31, 2020, ORR had a total of 24 UAC in OON settings. All UAC placed in OON
 settings were denied placement within the ORR network and were recommended a higher level of care
 ORR could not provide within network.

 Notice of Placement
 Once a UAC enters a specialized level of care such as a Staff Secure, RTC, Secure, or OON placement
 setting, the ORR care provider must review the Notice of Placement (NOP) with the UAC within 48 hours
 of placement. At this time, the assigned Case Manager at the ORR facility will review the NOP in the UAC’s
 language of their understanding. The Case Manager at the ORR Care Provider facility must select the
 correct reason(s) on the NOP that lead to the UAC’s placement and provide additional narrative as to why
 the UAC was placed the Staff Secure, RTC, Secure, or OON placement setting. The NOP is reviewed every
 30 days or earlier to determine if the UAC should remain in placement or be transferred to a least
 restrictive setting. At any time, the UAC may request a formal review of their NOP and request an attorney
 or child advocate to support them in contesting their existing placement.

 On a monthly basis, The ORR Flores Compliance Team reviews every UAC’s NOP to ensure the Staff
 Secures, RTC and Secures are in full compliance with the NOP procedures and placement criteria. Each
 month, the Flores Compliance team reviews each UAC’s NOP to ensure each UAC is placed properly and
 that the reasons for placement are documented appropriately on the NOP. In addition, the Flores
 Compliance Team reviews the NOP’s are completed within the mandated timeframes and that the NOP is
 reviewed with the UAC in their preferred language. If these milestones are not captured accurately on
 the NOP, ORR holds the program accountable by citing them with a Corrective Action Plan that informs
 them of the specific violation. The program is then required to submit a plan to ORR explaining how the
 Corrective Action will be resolved. The Flores Compliance Team has provided multiple trainings to all the
 ORR facilities and continues to provide training as needed.

 Those UAC who have been identified for transfer to Staff Secure, RTC, or Secure go through vigorous
 process to determine if they qualify based on the NOP criteria. In addition to the NOP criteria, the ORR
 Care Provider, Case Coordinator and Federal Field Specialist must consider the totality of the case when
 conducting a transfer. All evidence such as the UAC’s family reunification case status, legal status, medical,
 behavioral and mental health issues, and current functioning in the facility must be considered. Once it
 has been determined the UAC meets criteria for transfer, the Case Coordinator distributes the transfer

                                                      30
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 33 of 42 Page ID
                                 #:38607


 request to the programs recommended. The receiving program reviews the transfer request to determine
 if the UAC meets their criteria and does not violate their respective state child care licensing requirements.
 Once the UAC is accepted and the transferred to the receiving care provider, the UAC and the new Case
 Manager review NOP reviewing the reasons why the UAC was transferred. The UAC, UAC’s
 family/potential sponsor, local DHS office, DOJ/EOIR Court, Child Advocate (if applicable) are all notified
 of the UAC’s transfer. Irrespective of the transfer, the receiving program continues to work on the UAC’s
 primary case plan goal.


 UAC Appeals of More Restrictive Placement Decision
 UAC placed in more restrictive settings are able to appeal either their placement decision or the fact that
 they may not be released due to danger through various methods. The first method is by requesting a
 Flores Bond Redetermination Hearing (FBRH), which is available to all UAC in ORR custody irrespective of
 the level of placement. The second method is by requesting an administrative review by ORR’s Placement
 Review Panel (PRP). The PRP is available only to UAC placed in secure or RTC settings. Each method is
 discussed below.

 Flores Bond Redetermination Hearing

 Soon after admission to an ORR facility, all UAC receive the Legal Resource Guide, which includes a copy
 of the Flores Bond Redetermination Hearing forms in English and Spanish. In addition, UAC placed in Staff
 Secure, Secure, RTC, and OON facilities are reminded of their option to request an FBRH and provided an
 opportunity to do so during their review of the Notice of Placement. The explanation and opportunity is
 provided to UAC in more restrictive placement every 30 days and at the time their Notice of Placement is
 reviewed. In addition, UAC are able to request an FBRH at any time while in ORR custody. In an FBRH, the
 immigration judge decides whether the child poses a danger to the community. For the majority of
 children in ORR custody, ORR has determined they are not a danger and therefore has placed them in
 shelters, group homes, and in some cases, staff secure facilities. For these children, a bond hearing is not
 beneficial. An immigration judge does not rule on any of the following: (a) release to a sponsor; (b) the
 UAC’s placement or conditions of placement while in ORR custody; or (c) release a child on his or her own
 recognizance, although ORR will take into consideration the immigration judge’s decision about the
 youth’s level of danger when assessing the youth’s placement and conditions of placement.

 For UAC without an attorney of record, ORR facilitates their FBRH request by filing it on their behalf with
 the Immigration Court in the area where they are placed. ORR also files responsive documents, which
 either contest the UAC’s position or indicates that ORR does not consider the UAC a danger to themselves
 or the community. The table below provides details on the five (5) FBRH requests filed by UAC from June
 1, 2019 to May 31, 2020.




                                                      31
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 34 of 42 Page ID
                                 #:38608
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 35 of 42 Page ID
                                 #:38609


 their respective state licensing requirements, their Cooperative Agreements, the ORR Policy Guide, the
 UAC Manual of Operations (UAC MAP), settlement agreements, state law, and relevant federal law. All
 services must be sensitive to each UAC’s age, culture, religion, sexual orientation, native language, gender
 identity, dietary needs and any additional needs for each UAC. Regardless of a UAC’s time in care, these
 services must be provided to every UAC. ORR Care providers are required to have capacity to provide
 services in the UAC native language. Services provided to each UAC must tailor the delivery of services to
 each UAC and be notified of the reasons for being placed in a Staff Secure, RTC or Secure level.

 Once a UAC enters a Staff Secure, RTC or Secure placement, the UAC basic needs are addressed. The ORR
 care provider then provides the UAC an orientation within the first 48 hours of placement and reviews
 the Notice of Placement stating the specific reasons why the UAC was placed in a higher level of care. UAC
 are allowed to contact people that are listed on their respective contact list (family, sponsor, child
 advocate, attorney of record etc.) and contact the consulate/embassy if requested. The Initial Intakes
 assessment is completed upon being placed in a Staff Secure, RTC or Secure to identify and address any
 immediate needs or issues. Within two business days, the UAC is provided an medical exam and provided
 an orientation of the program that explains their rights while in federal custody, and the process of being
 released to a qualified sponsor or working with an attorney to explore any legal remedy. The ORR Care
 provider reviews the programs rules, responsibilities, behavior management policies, grievance policies
 and procedures, daily schedule, UAC rights and responsibilities, acknowledgment that they will receive a
 legal rights presentation by a legal service provider, receive evacuation procedures and the explanation
 of being transferred to another facility in case of influx. All UAC are screened within the first 72 hours to
 determine if the UAC is at risk of being a victim or perpetrator of sexual abuse while in care by their
 respective case manager or clinician.

 Staff Secure

 Staff Secure programs provide a variety of services to support the UAC their case plan goals. The UAC has
 weekly clinical sessions with their respective clinician. In addition, they participate in two groups a week.
 One group is with the clinician and one is with the program staff to discuss program rules, or particular
 issue in the program. The UAC meets weekly with their Case Manager to receive updates on their family
 reunification, or alternate case plan goals. All children in Staff Secure have daily outdoor recreation time,
 earn the ability to do field trips, and attend school five times a week.

 Secure

 Secure programs provide a variety of services to support the UAC their case plan goals. The UAC has, at a
 minimum one weekly session with their respective clinician. In addition, they participate in two groups a
 week. One group is with the clinician and one is with the program staff to discuss program rules, or
 particular issue in the program. The UAC will meet weekly with their Case Manager to receive updates on
 their family reunification, or alternate case plan goals. All UAC in Secure placements have daily recreation
 and attend school five times a week.




                                                      33
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 36 of 42 Page ID
                                 #:38610


 Residential Treatment Center (RTC)

 RTC’s develop treatment plans for each UAC dependent on the medical, mental and behavioral health
 needs. The RTC’s conduct family therapy sessions with the UAC’s sponsor and/or family. Often, UAC
 diagnosed with mental health needs may also present with complex medical needs which require the
 support of specialized medical services as discussed above in the Health Services section of this report.
 RTC assist in coordinating these medical specialist follow up as part of their treatment planning and service
 provision.

 Depending on the UAC treatment plan, they may meet multiple times a week with their assigned clinician
 and participate in daily therapeutic groups. RTC have treatment teams to discuss the progress of each
 UAC and to regularly review treatment plans and they regularly consult with their attending medical
 professional on psychotropic medication and any other presenting issues.



 Special Populations Updates
 ORR is currently developing mechanisms to improve delivery of services to UAC in Staff Secure, RTC, and
 Secure placements. ORR is currently updating its Cooperative Agreements for all Staff Secure, RTC and
 Secure. The primary goals is to ensure training for ORR Care Provider staff is standardized and is specific
 for the particular level of care. Additionally, ORR is ensuring that Staff Secure, RTC and Secure facilities
 are utilizing interventions rooted in child welfare best practices and are trauma informed.

 Recently, ORR has submitted a Funding Opportunity Announcement to expand its existing capacity of Staff
 Secure, RTC and other therapeutic facilities with the expectation of developing a more robust continuum
 of care, and to reduce the number of Out of Network Placements.

 ORR is proposing additional child welfare best practices to further mitigate transferring UAC to higher
 levels of care. These additional services are aimed at further reducing placements, reducing transfers to
 higher levels of care and decreasing length of stay in ORR custody. This would involve wraparound service
 teams separate from the ORR Care provider to engage the minor, family, and possibly others to support
 the UAC during the family reunification process or other case plan goals.



                                   Juvenile Coordinator Site Visits

 During the reporting period the Juvenile Coordinator conducted site visits to seven shelters. The purpose
 of these site visits was to:

     1. Review, assess and report to ORR and the Special Master, Ms. Andrea Sheridan Ordin (and, if
        necessary, the Court) on ORR’s compliance with the Court’s 2017 and 2018 Orders, and explain
        any reasons for any substantial noncompliance, to include:

                Visiting ORR-funded shelters, interviewing staff at such shelters, interviewing ORR staff,
                 and reviewing data; and

                Making recommendations for approving compliance within ORR

                                                      34
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 37 of 42 Page ID
                                 #:38611


     2. Perform any functions as ordered by the Court

     3. Respond to concerns raised by Plaintiffs’ counsel related to the Flores Agreement


 The following summaries are from the site reviews conducted by the undersigned during this reporting
 period. At the request of Ms. Ordin, I also include a summary of my site visit to the Homestead Influx Care
 Facility, which occurred prior to the period covered by this report.

 Homestead Influx Shelter (Homestead, FL)
 March 25 – 26, 2019

 A site visit at Homestead Influx Shelter was conducted with the Special Master. Homestead is a
 facility/compound with various stand-alone buildings that encompass approximately 50 acres in
 Homestead, Florida. The facility housed over 2,200 minors at the time of the visit (Homestead is now
 closed). Given that the length of stay for children had increased over time at the influx facility, a site
 review of Homestead was performed to gain insight into the length of stay for some minors and to have
 a better understanding of the operations at this facility as well as to interview staff and minors. This site
 visit gave us the opportunity to observe minors in an influx shelter setting during the course of their daily
 activities.

 During the site visit, minors interviewed advised they were very grateful for the good care they had
 received since they arrived at Homestead. They liked the staff and enjoyed the outdoor activities and the
 food they were given was good and plentiful. Observations made at the cafeteria while lunch was served
 appeared to be appetizing and servings appeared generous. The living areas were clean and spacious and
 bathrooms were within the quarters where several minors slept.

 Some minors interviewed, reported being told their case would be delayed if they misbehaved or had any
 serious incident reports on file. With regard to length of stay at Homestead, there appeared to be on the
 job training issues with some case managers, which contributed to prolonged periods at the Homestead
 Influx Shelter. Subsequent to this visit, this information was discussed with ORR and it was recommended
 inaccuracies being told to minors by staff be clarified and staff workers be retrained on how to effectively
 communicate with minors, to ensure accurate information is always conveyed. The project officer advised
 Homestead executive team members of this, which resulted in additional training and written
 documentation for staff to assure they provide truthful information to minors as to what constitutes
 delays in their release and affirm their awareness that UAC behavior would not result in any reunification
 delays.




                                                      35
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 38 of 42 Page ID
                                 #:38612


 Mercy First RTC (Syosset, NY)
 June 18 – 19, 2019

 The Juvenile Coordinator conducted this shelter site visit with an ORR policy analyst. Mercy First
 Residential Treatment Center (RTC) is located in Syosset, NY, which is situated in the Long Island area. The
 RTC is located on grounds that also house other residential shelters for both domestic children and UAC.
 It is a campus type setting with spacious surroundings and there are benches and walking areas to move
 freely from one housing unit to another throughout the campus.

 The minors who were interviewed reported experiencing good treatment and services by their clinicians.
 They felt the clinical team was understanding of their specific needs and they had established a good
 rapport and relationship with them. The minors reported their clinicians were very effective in assisting
 them with their frustrations of shelter life sans familial support, and in helping address their sadness,
 depression, that at times, were overwhelming to them. Several of the minors interviewed also advised
 that their clinician was oftentimes, the only person able to have a calming effect on them as they were
 able to help them deescalate a problem in their living quarters.

 The majority of minors advised they were very dissatisfied with the meals/food at Mercy First RTC. They
 claimed the food was tasteless and the same meals were frequently served. Although no minor claimed
 they did not get enough food to eat, several of the minors advised they would oftentimes not finish the
 food served on their plate for the reasons stated above. This was seen as a recommendation for
 improvement by the majority of the minors interviewed.

 Mercy First utilized a team approach to psychotropic medication management when treating minors. The
 director, the nurse practitioner, and the nurses and clinicians are all involved in the management of
 psychotropic medication for each of the minors. They all are stakeholders in managing the minor’s
 medication so that the medication treats the core symptoms of their diagnosis. The staff interviewed
 appeared to be quite knowledgeable about each of the minors in the program, the diagnosis of these
 minors, and the medication used to manage their mental health issues. Mercy First staff advised their
 concerns regarding the minors that were transferred to the RTC were experiencing significant behavioral
 issues, which the staff was not equipped to handle. Mercy First managers advised the psycho-education
 approach is important to all staff and a valuable component in an integrative care program.

 All of the minors interviewed were knowledgeable about their medication and advised they could ask
 their clinician and/or doctor questions about their medication at any time, with ease. The psychotropic
 medication administered to them was explained as was their diagnosis. Several of the minors advised
 their biggest concern at this facility was insomnia, along with experiencing depression and anxiety. All of
 the minors knew of their rights and the right to challenge their placement, and understood the rules of
 the shelter. Additionally, the minors advised they were not denied the right to talk to their families and/or
 sponsor. The Juvenile Coordinator discussed Mercy First concerns with the ORR Policy Team regarding
 the behavioral issues, and recommended additional training be provided to the staff.




                                                      36
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 39 of 42 Page ID
                                 #:38613


 BCFS San Antonio Staff Secure (San Antonio, TX)
 July 9 – 10, 2019

 BCFS is a staff secure shelter located in San Antonio, Texas. Several of the UAC interviewed indicated that
 the shelter does a good job in providing an adequate level of care. The shelter provides minors with plenty
 of food and most liked the food/meals. The UAC confirmed that sufficient water was always available.
 The housing units in all areas, especially where the minors reside, appeared to be warm and inviting and
 the facilities looked clean in all living quarters. The housing units are similar to living in any home and the
 minors all advised they appreciated the aesthetics, the cleanliness, the food, and the small shelter setting.
 Many UAC reported the care and living environment provided them a sense of security and lessoned their
 feelings of being homesick.
 A few minors raised a concern regarding the lack of being provided new shoes when their old shoes have
 worn out, and the explanation for this was that the shoe sizes that seem to be the most popular with the
 minors are at times unavailable. The Juvenile Coordinator met with the executive team managers at BCFS
 to discuss this and advised the UAC should not have to wait several days or weeks to obtain a new pair of
 shoes. This was also reported to the ORR policy team at a subsequent de-briefing meeting.

 There is room for improvement in providing minors further education and information regarding the
 psychotropic medications they are taking, as the three minors that were administered medication did not
 have a full understanding as to the medication they were given, the reasons for it nor its side effects. This
 was also conveyed to the BCFS executive management team at the exit meeting as well as to the ORR
 Policy Team.


 Friends of Youth Therapeutic Staff Secure (Renton, WA)
 October 21 – 22, 2019

 Friends of Youth is located in Renton, WA, which is a suburb of Seattle. This therapeutic staff secure shelter
 provides robust mental health services to UAC as well as treatment to UAC who were exhibiting
 inappropriate sexual behavior. Evidence based practices are used such as DBT (Dialectical Behavior
 Therapy), which staff advised are providing good outcomes. Group therapy is also a component used in
 this facility and the Juvenile Coordinator had the opportunity to observe a group therapy session. All
 minors in the group were engaged and contributed to the discussions.

 There is room for improvement in some areas such as providing the minors with more shoes and clothing
 as needed. One of the minor’s had athletic shoes that ripped in the soles, and advised it was very
 frustrating to not have more clothing items especially when they outgrow them and/or get worn out. This
 was brought forward at the exit meeting with Friends of Youth executive members in addition to the ORR
 Policy Team and the Project Officer responsible for handling this contract.

 Another concern raised by the Juvenile Coordinator was the low number of minors accepted into Friends
 of Youth and how ORR could assist and support this program to increase their transfer-in rate.

 The minors need to be provided more education as to the medication they are being prescribed, to include
 regular follow-up care and conversations as to the side effects and efficacy of the medication. Some
 minors advised that they received too many consequences for minor infractions which causes them to get
 frustrated and discouraged. This information was discussed with the Friends of Youth executive team

                                                       37
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 40 of 42 Page ID
                                 #:38614


 members at the exit meeting and it was recommended that the facility discuss and explain what
 constitutes sanctions and consequences more thoroughly with minors and define what is relevant that
 warrants a consequence. The Juvenile Coordinator recommended to Friends of Youth an internal policy
 could be useful for lesser types of infractions that require attention and some corrective action, while
 incorporating teaching moments and valuable lesson takeaways for the minors. The Juvenile Coordinator
 held subsequent meetings with the ORR Policy Team as well as the Project Officer assigned to this program
 with regard to the issues concerning psychotropic medication and the clothing/shoes.


 Selma Carson Home Staff Secure (Tacoma, WA)
 October 23 – October 24, 2019

 Selma Care Home is a is a 32-bed staff secure shelter, however only three minors were in care at the time
 of this site visit. Due to the low census at this facility, the minors in care were able to receive more
 individualized attention. Only one minor was taking psychotropic medication but he could not fully
 explain what the medication was that he was prescribed nor what the side effects, if any, the medication
 had.

 As a result of this site visit, recommendations to both the executive team members at Selma Carson Home
 and the ORR Policy Team were made by the undersigned, which included providing further education to
 minors regarding the psychotropic medication they are administered. Also, it was recommended that this
 facility provide minors with the necessary community outings as the UAC were not being taken on outings
 within the community. Additionally, a streamlined approach to the transfer process would benefit Selma
 Carson Home to reduce the time spent on the review of case files prior to accepting a minor. A meeting
 was also held with the Project Officer assigned to this program for further action.


 SWK Casa Franklin Shelter (El Paso, TX)
 December 13, 2019

 This shelter site visit was conducted with the Special Master, Ms. Andrea Sheridan Ordin. The standard
 of care was impressive to see at Casa Franklin. The minors are afforded daily recreation time where
 knitting, culinary arts and media classes are taught as well as vocational training. The minors are taken on
 field trips on a regular basis, which can include trips to libraries, museums, the planetarium, etc. They are
 also taken to sporting locations/events, and to movies and pizza dinners. The minors have access to
 religious services every Tuesday and Sunday, and are also taken to Christian and Evangelical services
 within the city, based on their preferences.

 However, of notice to the Juvenile Coordinator was the lack of outdoor space, patios and outside sitting
 areas as the shelter is embedded in the downtown urban area with little room for outdoor activities. Casa
 Franklin recognized this deficiency and in order to meet the outdoor activity requirement, the children
 are taken to a nearby park twice daily. Overall, Casa Franklin seemed to provide good care and staff appear
 to be fully vested in doing good work with all UAC.




                                                      38
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 41 of 42 Page ID
                                 #:38615


 Upbring Transitional Foster Care (El Paso, TX)
 December 13, 2019

 The site visit at Upbring Transitional Foster Care shelter was conducted with the Special Master. The
 minors at Upbring TFC spend their days at the program and return to their foster families in the evening.
 The staff at Upbring TFC struck the Juvenile Coordinator as passionate and dedicated to the care of the
 minors at this facility, and are striving hard to meet the UAC needs. There is a strong team comprised of
 the executive team members, case managers and clinicians, and the educational and medical team
 members to care for the minors and most of them met with the Special Master and the undersigned to
 discuss their program, the UAC in care, and to address any questions we had.

 According to the staff, foster parents are in abundance in this community and they have a strong system
 of word-of-mouth referrals as staff members advised this is tight-knit community.

 Additionally, the Special Master and the undersigned were taken to a foster home to meet a foster family
 in the El Paso area, who had five UAC in care at the present time. The foster parents had three teen female
 UAC, ages 15, 16 and 17, and two younger children, ages 2 years and 11 months. The minors were not in
 the home at the time of the visit as the girls were still in school, and the young children were at the Upbring
 facility during the day. It was a positive and enlightening interview; although, interviewing the children
 at the facility and at the foster family home would have been very worthwhile.


 Shenandoah Valley Juvenile Center (Staunton, VA)
 January 28 – 31, 2020

 A review of this facility was conducted in conjunction with an ORR Monitor. This was the Juvenile
 Coordinator’s second visit to this facility. Shenandoah is a secure facility and the only secure facility in the
 ORR care network at the time of this visit. Several minors were interviewed at this facility and the majority
 of them advised they had developed a good rapport and relationship with their case managers and
 clinicians. Several minors advised their primary concerns surrounded treatment of them by the direct
 care workers. The majority of UAC also reported the food quality and limited amount of food at all meals
 was poor and very limited and most were still hungry after their meal. These concerns were discussed
 with the executive management team at the exit meeting as well as with ORR management in subsequent
 meetings after the review. Shenandoah advised on the next day after the exit meeting that an additional
 snack would be added immediately.

 Also discussed with executive team members at Shenandoah and ORR staff was the Juvenile Coordinator’s
 recommendation for better education and communication on the psychotropic medications several UAC
 were being prescribed as some did not know what medications they were taking, the reasons for it or the
 side effects of the medication.

 The UAC’s concerns over their poor treatment by direct care staff was discussed with the executive team
 at Shenandoah, the Federal Field Specialist and with ORR Policy team members. There is room for
 improvement at this facility as noted, however, ORR is focusing on addressing the needs of these special
 populations and the Juvenile Coordinator is part of these working teams to continue to make strides in
 elevating the care and services to UAC at Shenandoah and at other shelters that serve special populations.



                                                       39
Case 2:85-cv-04544-DMG-AGR Document 837-3 Filed 07/01/20 Page 42 of 42 Page ID
                                 #:38616



                                               Summary

 The undersigned respectfully submits this report to the Court pursuant to the Court Orders as previously
 stated above. The Juvenile Coordinator will continue to work independently and with the Special Master,
 to assure adherence to Flores Settlement Agreement.




                                                   40
